COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-04-002-CV



BETSY CAROLINE BRENT TURNER, 				      APPELLANTS

TOMMY ROSS TURNER, JR., MARGARET 

ELIZABETH TURNER DINAPOLI, AND 

SALLY CAROLYN TURNER BOX					



V.



BRAZOS ELECTRIC POWER                                                        APPELLEE

COOPERATIVE, INC.				          



----------



FROM THE 235
TH
 
DISTRICT COURT OF COOKE COUNTY



----------



MEMORANDUM OPINION
(footnote: 1) AND JUDGMENT

------------

We have considered “Appellants’ Motion To Dismiss Appeal.”  It is the court’s opinion that the motion should be granted; therefore, we dismiss the appeal.  
See
 
Tex. R. App. P.
 42.1(a)(1), 43.2(f).

Appellants shall pay all costs of this appeal, for which let execution issue. 
See
 
Tex. R. App. P
. 42.1(d).

PER CURIAM



PANEL D:	HOLMAN, GARDNER, and WALKER, JJ.



DELIVERED: May 20, 2004

FOOTNOTES
1:See
 
Tex. R. App. P. 47.4.